United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit              December 13, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-61097
                          Summary Calendar




                          GLADYS ETIH TEKE,

                                                         Petitioner,


                               VERSUS


               ALBERTO GONZALES,U.S. ATTORNEY GENERAL,


                                                          Respondent



           Petition for Review from the Decision of the
                   Board of Immigration Appeals
                           (A95 899 521)



Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

      Teke seeks review of a final order of removal issued by the

Board of Immigration Appeals (BIA).      The BIA affirmed without

decision an order of the Immigration Judge finding that Teke failed

to offer credible testimony tending to show that she had a well-

founded fear of persecution on account of her political activities.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
The Immigration Judge who heard petitioner’s testimony gave a

number of plausible reasons why he found that her testimony was not

credible.

     After carefully reviewing the record, we find the Immigration

Judge’s adverse credibility findings reasonable and supported by

the record.    We therefore deny Teke’s petition for review.

     DENIED.




                                  2